Citation Nr: 1118627	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for left hip strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain.

5.  Entitlement to an initial compensable disability rating for allergic rhinitis.

6.  Entitlement to an initial compensable disability rating for migraine headaches.

7.  Entitlement to an initial compensable disability rating for bilateral stress fractures.

8.  Entitlement to a disability rating in excess of 10 percent for service-connected cervicitis and uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks increased disability ratings for her service-connected gastroesophageal reflux disease, left hip strain, left knee patellofemoral syndrome, left ankle strain, allergic rhinitis, migraine headaches, bilateral stress fractures, and cervicitis and uterine fibroids.  A review of her claims file reveals that she most recently underwent VA examinations of the respective disabilities in May 2007 and June 2007.  In an Appellant's Brief dated in March 2011, the Veteran's representative asserted that the results of the aforestated examinations do not accurately reflect the severity of her disabilities as they almost four years old.  The Board concurs with this assertion of the Veteran's representative and finds that 
updated VA examinations would be beneficial in fully and fairly evaluating the Veteran's claims for increased disability ratings.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, as this matter is being remanded for the reasons set forth above, and as the most recent VA treatment reports of record are dated in June 2007, on remand, any outstanding VA treatment records should be obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and ask her to specify all medical care providers who have treated her for her service-connected gastroesophageal reflux disease, left hip strain, left knee patellofemoral syndrome, left ankle strain, allergic rhinitis, migraine headaches, bilateral stress fractures, and cervicitis and uterine fibroids.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO/AMC should specifically request updated medical records from the Central Texas VA Healthcare System and associate these records with the claims file.  If these requested records are unavailable, or the search otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified.

2.  The RO/AMC will schedule the Veteran for an appropriate VA examination to assess the current nature and severity of her service-connected gastroesophageal reflux disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.

The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's gastrointestinal disability.  In particular, the examiner is requested to indicate whether there are (a) two or more of the symptoms of dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive or considerable impairment of health; or (b) symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the gastrointestinal disabilities upon his ordinary activity and the effect, if any, on her current level of occupational impairment.  An opinion should be provided concerning the impact of these disabilities on the Veteran's ability to work, to include whether the disabilities are productive of severe economic inadaptability.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of her service-connected left knee, left knee, left ankle, and bilateral stress fracture disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.

The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and should review the results of any prior testing in conjunction with conducting the examination of the Veteran. The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when a joint is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner should also specify whether the Veteran has any instability in the respective joints, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  If an opinion cannot be rendered in response to these questions, the reason therefore should be explained.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the her employment and activities of daily life.  The examiner shall discuss all impairment and/or symptoms caused by the service-connected disabilities, and state the impact that these symptoms and/or impairment have on the Veteran's ability to work, to include whether such disabilities prevent her from securing or following a substantially gainful occupation. A complete rationale for any opinion expressed shall be provided.

4.  The RO/AMC will schedule the Veteran for an appropriate VA examination to assess the current nature and severity of her service-connected allergic rhinitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's allergic rhinitis.  In particular, in reassessing the severity of the allergic rhinitis, the examiner must indicate whether the disability involves polyps and whether there is greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  The examiner shall discuss all impairment and/or symptoms caused by the service-connected disability, and state the impact that such symptoms and/or impairment have on her ability to work, to include whether such disabilities prevent her from securing or following a substantially gainful occupation.  A complete rationale for any opinion expressed shall be provided.

5.  The RO/AMC will schedule the Veteran for an appropriate VA examination to assess the current nature and severity of her service-connected migraine headaches.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's migraine headaches.  In particular, the examiner must indicate whether the Veteran's migraine headaches are manifested by characteristic prostrating and prolonged attacks.  The examiner must provide an estimate as to the frequency and length of duration of any such attacks.  It should also be indicated whether such attacks are productive of severe economic inadaptability.  In doing so, the examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  The RO/AMC will schedule the Veteran for an appropriate VA examination to assess the current nature and severity of her service-connected cervicitis and uterine fibroids.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.

The examining physician must list any present manifestations of the Veteran's service-connected gynecological disability and, if any present symptoms are found, to address whether they require continuous treatment and, if so, whether they can be controlled with continuous treatment.  The opinion provided should be based on the results of examination, the interview of the Veteran, and a review of the medical evidence of record.  In doing so, the examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


